PER CURIAM.
Benjamin A. James, III appeals an order of the trial court granting in part, and denying in part, his motion to correct an illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We reverse that portion of the order which awards jail credit for James’ stay in the Hillsborough County Jail; in all other respects, the trial court’s order is affirmed.
James sought correction of the amount of jail credit he was awarded. The trial court directed a response from the State, and the State conceded that James was entitled to 1261 days of jail credit. Without addressing the State’s concession, the trial court awarded James 341 days of jail credit. Both figures are supported by the record attachments, and this court is unable to discern which is correct. Accordingly, this case must be remanded so that the trial court can attach the documents that support its award, and explain why the State’s figure is incorrect, or award James the amount of credit that the State conceded was due.
Affirmed in part, reversed in part, and remanded for further proceedings in accordance with this opinion.
BLUE, A.C.J., and FULMER and DAVIS, JJ., Concur.